UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6906


TYRONE DALE,

                       Plaintiff – Appellant,

           v.

OFFICER   BAKER;   OFFICER   FONTAINE;   OFFICER    MOSHER;   OFFICER
OLIVER,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:11-cv-01552-ELH)


Submitted:   November 20, 2012               Decided: November 26, 2012


Before TRAXLER,     Chief    Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Dale, Appellant Pro Se. John Francis Breads, Jr., Matthew
Douglas Peter, Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tyrone Dale appeals the district court’s order denying

relief   on    his   42    U.S.C.   § 1983    (2006)     complaint.        We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                    Dale v.

Baker,   No.    1:11-cv-01552-ELH       (D.   Md.   Filed    Mar.    13,    2012    &

entered Mar. 14, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     the   court   and   argument    would     not    aid    the

decisional process.



                                                                           AFFIRMED




                                         2